Citation Nr: 1100260	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-18 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Army from 
March 1979 to March 1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The Veteran appeared at a Travel Board Hearing in August 2010.  A 
transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to service connection 
for a disorder/disorders of the bilateral knees.  Essentially, he 
states that he had problems with his knees beginning in service, 
and that he has felt continual pain since the time of his 
discharge.  He asserts that current osteoarthritis in the knees 
had causal origins on active duty.  

Upon review of the claims file, it is evident that the Veteran 
did have consultations for knee pain while on active duty.  
Specifically, he complained of left knee pain in March 1979, and 
was given X-rays, and another radiographic report of March 1981 
documented a history of knee problems.  A chronic condition was 
not diagnosed in service.  

Subsequent to discharge, the Veteran states that he did not seek 
medical attention for many years, and treated his pain with over-
the-counter medications.  The Veteran's mother, in June 2007, 
submitted a statement to VA indicating that the Veteran had 
complaints of knee pain for many years, and that she noticed this 
during and after the Veteran's Army service.  There are 
radiographic records from 2007 until the present which document 
mild osteoarthritis bilaterally, and there is no debate as to 
whether the Veteran experiences a current, chronic bilateral knee 
condition.  

Regarding a nexus to service, the Veteran supplied the written 
statement of a Dr. Amberg, a private physician, which opined that 
the Veteran's "leg pains" were "service-related."  This 
physician indicated that he had reviewed the relevant service 
treatment history; however, he did not give an accompanying 
rationale with his conclusion.  As such, the conclusion on its 
own is not particularly helpful in resolving the appeal.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (medical examination 
report must contain not only clear conclusions with supporting 
data, but also a reasoned medical explanation connecting the 
two).

The Veteran was afforded a VA examination in connection with his 
claim for service connection; however, the associated report, 
dated in August 2009, only addresses the left knee.  
Additionally, the Veteran reported at his Travel Board hearing in 
August 2010 that there are potentially more records from Dr. 
Amberg which the VA does not have on file.  The Veteran should be 
asked to identify these records, to include any rationalized 
opinion as to why this physician believes that current bilateral 
knee disabilities are related to military service.  After any 
additional records have been obtained from Dr. Amberg, the 
Veteran is to be scheduled for a VA orthopedic examination to 
address whether there is a relationship between current bilateral 
knee arthritis and military service, to include the noted 
complaints of knee pain in 1979 and 1981.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully satisfied.  In this regard, the Veteran 
is asked to supply the address of Dr. Amberg, 
his private physician, so that additional 
records may be obtained from him.  Upon 
receipt of the appropriate waivers, this 
physician should be contacted and asked to 
provide any records in his possession which 
relate to the treatment of the Veteran's 
bilateral knees.  Additionally, the Veteran 
is reminded that he may supply any additional 
medical records and/or opinions from Dr. 
Amberg (or any other clinician) which support 
his allegations of an in-service onset for a 
bilateral knee condition.  

2.  Schedule the Veteran for a comprehensive 
VA orthopedic examination for the purpose of 
determining the etiology of the Veteran's 
bilateral knee disorder.  In this regard, the 
VA examiner is asked if it is at least as 
likely as not that any current bilateral knee 
condition, to include osteoarthritis, began 
in service or is in any way related to an in-
service event, to include the consultations 
for knee pain in 1979 and 1981.  

3.  Following the directed development, the 
RO must conduct a de novo review of the claim 
for service connection on the merits.  Should 
the claim be denied, issue an appropriate 
statement of the case to the Veteran and his 
representative and return the claim to the 
Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


